 4:17-cr-03096-RGK-CRZ Doc # 108 Filed: 04/29/20 Page 1 of 1 - Page ID # 327



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:17CR3096

       vs.
                                                             ORDER
RICHARD L. GATHERCOLE,

                   Defendant.


      IT IS ORDERED that the Court will undertake an initial review of the
defendant’s § 2255 motion, Filing no. 106, in due course.

      Dated this 29th day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
